Title: From John Quincy Adams to Charles Francis Adams, 4 December 1824
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son
					Washington 4. December 1824
				
				I have received your Letter of the 25th. ulto. and very cheerfully comply with your desire to come and pass your vacation with us. On your shewing this Letter to your brother George, it will be an authority for him to pay you sixty dollars; additional to your stated allowance; to defray the expenses of your journey hither, taking your receipt for the same.I am your affectionate father
				
					John Quincy Adams.
				
				
			